Citation Nr: 0801457	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis, lumbosacral spine, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In March 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.  

The Board notes that the veteran was scheduled for a personal 
hearing before a Veteran's Law Judge, sitting at the RO on 
December 16, 2005.  The veteran failed to report for such 
hearing.  Having received no further communication from the 
veteran regarding rescheduling his hearing, the Board 
considers his request for a hearing on this appeal withdrawn.  
See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2007).

In the September 2003 rating decision, the RO reopened the 
veteran's claim and then denied entitlement to service 
connection for a lumbar spine disorder on the merits.  As 
reflected in the characterization of the issue on the first 
page of this decision, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the veteran, he is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).
 

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims. 

2. The veteran's assertions of the time and nature of his 
service between 1958 and 1969 and related in-service injuries 
are not credible.  

3. In a final rating decision issued in July 1957, the RO 
denied a claim for service connection for arthritis, 
lumbosacral spine.

4. Evidence added to the record since the final July 1957 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim. 

5. Arthritis, lumbosacral spine was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

6. The veteran is not service-connected for any disability.

7. The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis, 
lumbosacral spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2. Arthritis, lumbosacral spine is not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for arthritis, lumbosacral 
spine is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  With regard to the merits of his claim, the 
Board finds that VA satisfied its duties to notify and 
assist, as discussed in detail below.

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in December 2002 with 
regard to his TDIU claim and in April 2003 with regard to his 
TDIU claim and claim for service connection for a back 
disorder; both letters were prior to the initial unfavorable 
AOJ decision issued in September 2004.  An additional VCAA 
letter was sent in March 2007.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim. Pelegrini, 18 Vet. App. at 120-121.

The Board notes that the letters sent to the veteran in 
December 2002, April 2003, and March 2007 informed him of how 
VA would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
The April 2003 and March 2007 letters also informed him of 
the evidence necessary to establish entitlement to a TDIU 
rating and service connection, as well as requested that the 
veteran submit to VA any evidence in his possession that is 
relevant to his claim, in accordance with the "fourth 
element" of Pelegrini.  Thus, as the veteran received a 
fully VCAA compliant notice with regard to both issues prior 
to the initial adjudication, the Board may proceed with its 
decision without prejudice to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the March 2007 letter advised him of the 
evidence necessary to establish entitlement to disability 
ratings and effective dates for the disabilities on appeal.  
Despite the inadequate timing of the notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection and TDIU claims, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  Service medical records, VA treatment 
records, and a May 2003 VA examination report were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  The veteran has not identified any additional, 
relevant records that need to be obtained for an equitable 
disposition of the claim.

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

A. New and material claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In a rating decision dated in July 1957, the RO denied 
service connection for residuals of a back injury.  In 
reaching such decision, the RO considered the veteran's 
service medical records.  Lacking any evidence of an in-
service back injury, the RO denied the claim.

In July 1957, the veteran was advised of the decision and his 
appellate rights.  Thereafter, the veteran's application to 
reopen his claim of entitlement to service connection for a 
back disorder was first received in December 2002.  Thus, the 
July 1957 decision is final.  38 U.S.C. § 709 (1952) [38 
U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.
Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed his application to reopen his claim of 
entitlement to service connection for a back disorder in 
December 2002, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the July 1957 decision was that there was no 
evidence of record showing a back injury in service.  Since 
that decision, VA treatment records showing diagnoses of a 
back disorder have been received.  In addition, the veteran 
has submitted statements and documentary evidence concerning 
additional time in service from 1958 to 1968.  This evidence 
is new and material in that it is neither cumulative nor 
redundant of the evidence of record as of July 1957, and it 
relates to an unestablished fact necessary to substantiate 
the claim, specifically, the possible existence of evidence 
of a back injury during service between the years of 1958 and 
1968.  Thus, the claim for entitlement to service connection 
for a back disorder is reopened, and the Board will now 
address the merits of the veteran's claim.  
The veteran contends that he suffered a compression fracture 
of the lumbar spine when he jumped from a helicopter in 
Vietnam in October 1967.  He states that he was in a body 
cast for six months as a result.  Therefore, he contends that 
service connection is warranted for a back disorder.

Initially, the Board observes that the veteran has a current 
diagnosis of a back disorder.  Specifically, at his May 2003 
VA examination, the examiner diagnosed lumbar spine arthritis 
and reported that X-rays showed moderate degenerative joint 
disease with severe generalized osteopenia.  Concave 
deformity of the superior plate of L1 likely secondary to an 
old fracture was also noted. 

However, with regards to the veteran's claimed in-service 
injury, the veteran's claimed service between 1958 and 1969 
has not been verified.  There are three DD Forms 214 of 
record.  One reflects service from June 1954 to May 1956.  
The other two were submitted by the veteran, and as discussed 
below, the Board questions the veracity of these records.

The veteran alleges that he served in Vietnam.  He submitted 
two DD Forms 214 showing service between May 1958 and 
December 1968.  The National Personnel Records Center (NPRC) 
has been able to verify only service from June 1954 to May 
1956.  Further, there are multiple indications that the 
veteran is falsely claiming additional periods of service.  

The DD Forms 214 showing service between May 1958 and 
December 1968 appear to be forgeries.  In this regard, the 
Board notes that the forms reflect a rank of O-2 (First 
Lieutenant) and such honors as a Combat Infantryman Badge, 
Purple Heart, Silver Star, Bronze Star with Valor, Vietnam 
Service Medal, and Vietnam Campaign Medal.  In or about March 
2003, the veteran submitted a Constituent Fact Sheet to a 
Congressman, indicating that he was a Second Lieutenant, 
namely, an O-1.  Had the veteran actually attained the rank 
of O-2, the Board doubts he would have represented himself to 
his Congressman as an O-1. 

The Board notes other inconsistencies in these documents as 
well.  The DD Form 214, initially submitted by the veteran in 
January 2003, includes the words "Green Beret" in block 23a 
and the DD Form 214 submitted in March 2003 does not have 
these words in block 23a.  Further, in a June 2003 VA 
treatment record the veteran reported two tours in Vietnam 
from 1963 to 1964 and from 1966 to 1967.  In the March 2003 
correspondence he indicated that he served 18 months in 
Vietnam as a second lieutenant.  The DD Forms 214 in question 
reflects that he attended officer candidate school in 1965 so 
he would not have been an officer in 1963 to 1964.

The Board observes that the veteran submitted a claim for VA 
benefits in November 1997, well after his alleged second 
period of service.  However, at that time, he made no mention 
of this second period of service and failed to report that he 
had become an officer during that time.  He indicated that 
his service extended from 1954 to 1972, with the period after 
May 1956 being in the Reserve or National Guard.  The Board 
observes that his statements regarding rank are inconsistent.  
He stated that he achieved the rank of E-6 (Staff Sergeant) 
but asserted that the rank of E-6 represented the rank of 
Sergeant First Class (SFC), which is actually the rank of E-
7.  The Board doubts that any SFC would have had any 
confusion on this point.  The veteran's undisputed DD Form 
214, pertaining to his recognized period of service, shows 
that when he left service in May 1956 he was a Private First 
Class, corresponding to the rank of E-3.

Additionally, the Board finds other peculiarities on the 
disputed DD Forms 214.  On the valid form, the veteran is 
reported to have been born in Trimble, Tennessee.  On the 
disputed forms, he was reportedly born in Harlingen, Texas.  
Additionally, these disputed forms list the place of entry 
into service as "Lafeaut," Louisiana, and the veteran's 
discharge as "honrable."  Such discrepancies and 
inaccuracies on such forms can occur, but the Board finds it 
suspect that there would be three misstatements and 
misspellings on one DD Form 214. 

The veteran has also reported varying dates of service and 
descriptions of in-service events while purportedly serving 
in Vietnam.  In February 1989, the veteran told a private 
psychologist that he was injured and left Vietnam in 1967.  
In September 1999, the veteran spoke of returning from 
Vietnam in 1968 or 1969.  

Later in September 1999, the veteran told a VA examiner that 
he served two tours in Vietnam.  The first tour was from 1963 
to 1964 and the second tour from 1966 to 1967.  He recounted 
that he was a member of the Green Beret Special Forces and an 
adviser to the Montanyards during his first tour.  During the 
second tour, he claimed to have served with a Central 
Intelligence Agency (CIA) interrogation and assassination 
group.  He stated that he was injured in a helicopter crash 
and was in a body cast for six months during hospitalizations 
in Osaka and Ft. Sam Houston.  

The very next day, the veteran told a VA examiner that upon 
returning from Vietnam, he participated in Phoenix Project 
and was assigned to Ft. Sam Houston where he and other 
Special Forces members received psychiatric treatment for 
three months.  He did not mention any hospitalization for 
injuries sustained in a helicopter crash.  Also in September 
1999, he asserted, contrary to other dates provided, that he 
served in the army from 1957 to 1967.  He made no mention of 
earlier service, and the dates provided contradict those 
given on other occasions.

In March 2000, the veteran spoke of having suffered a head 
trauma in Vietnam but did not mention the helicopter crash, 
which according to earlier recitations, entailed six months 
in a body cast.  In a February 2002 statement, the veteran 
asserted that he contracted hepatitis C in Vietnam following 
a helicopter accident in October 1967, which he described as 
being a result of a rocket propelled grenade coming through 
the pilot's window, decapitating the pilot and exploding, 
wounding the co-pilot and crew and himself.  He stated that 
he was treated in Osaka for burn injuries and other wounds 
and placed in a body cast.  Apparently, classified documents 
under CIA control contain records of what transpired that 
day.  In prior years, the veteran spoke of a helicopter crash 
and did not mention a rocket propelled grenade, burns, or 
other injuries.  The Board finds it likely that, had these 
events occurred, he would have mentioned them when describing 
the helicopter crash in earlier years. 

In another February 2002 written statement, the veteran 
insisted that his duty included operations deep into North 
Vietnam, Laos, and Cambodia.  These operations resulted in 
the award of the Silver Star, Purple Heart, Bronze Star with 
Valor, Vietnam Cross of Gallantry, Combat Infantryman Badge, 
and ten others.  The DD Form 214 provided by the veteran does 
not reflect a Vietnam Cross of Gallantry and "ten other" 
awards and decorations; nor are any of these awards 
documented elsewhere. 

In December 2002, in the relevant claim for service 
connection for a back disorder, the veteran attested that he 
served in Vietnam from 1963 to 1964 and from 1967 to 1968.  
Prior to this time, he had stated he returned in 1967.  He 
also reported that he was awarded the Vietnam Combat Jump 
Wings with a star, an achievement not previously mentioned.  
With regard to the helicopter crash, he stated he jumped 30 
feet from a helicopter that was shot down by a rocket 
propelled grenade, that he sustained lumbar spine injuries, 
and that he was subsequently placed in a full body cast in 
Japan.  However, the Board notes that this version of the 
helicopter accident does not include burn injuries, but does 
include a previously unmentioned 30 foot helicopter jump and 
back injuries.  Subsequently, when recounting stressors in 
support of a PTSD claim at a June 2003 VA psychiatric 
examination, the veteran failed to mention the helicopter 
crash.  The veteran also stated that his second period of 
service was from 1958 to 1969, a year later than previously 
reported.  

Therefore, based on the inconsistencies in the veteran's 
accounts of the nature of his alleged period of service after 
1956, which include discrepancies as to dates of service and 
rank, awards and decorations received, injuries sustained, 
details of a helicopter accident that one would not likely 
forget, and submission of two copies of the same DD Form 214 
that contain different information and implausible 
misspellings and misinformation, the Board finds that the 
veteran has misrepresented himself to VA and that he lacks 
all credibility.  The Board does not accept as true any 
allegations of service or related injuries after May 1956 or 
prior to June 1954.  Therefore, the Board will assess the 
merits of the veteran's service connection claim as related 
to his verified service from June 1954 to May 1956 only. 

Service medical records for this period of service show a 
complaint of back pain in October 1954 that is diagnosed as 
related to an upper respiratory infection.  No other record 
of complaints, diagnosis, or treatment for a back injury is 
present in his service medical records. 

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for a 
back disorder.  The Board first considered whether service 
connection is warranted for a back disorder on a presumptive 
basis as he has a current diagnosis of arthritis of the 
lumbosacral spine.  However, the record fails to show that 
the veteran manifested arthritis to a degree of 10 percent 
within one year following his service discharge in June 1956.  
As such, presumptive service connection is not warranted for 
arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board next considered whether service connection is 
warranted for arthritis of the lumbar spine on a direct 
basis.  However, the first report of a complaint or diagnosis 
of a back disorder is dated in January 1997, and X-rays 
showing arthritis of the spine are dated in February 1998, 
over 45 years after the veteran's discharge from service.  
The lapse in time between service and the first complaint and 
diagnosis weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the Board observes that there is no medical 
evidence linking the veteran's current back disorder to his 
military service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
current back disorder.  As indicated the veteran's claims 
with regard to his service and in-service injury are without 
credibility.  Further, laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this regard, the Board notes that the May 2003 VA 
examiner did not provide any opinion as to a possible nexus 
between the veteran's current back disorder and service; 
however, as there is no recorded back injury in service, the 
only basis for such an opinion would be the veteran's 
accounts of an in-service injury, which, again, are not 
credible.  Absent competent and probative evidence of a 
causal nexus between the veteran's back disorder and service, 
he is not entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a back disorder.  Therefore, his claim must be 
denied.

B. TDIU rating

The veteran contends that he is entitled to a TDIU rating 
based on service-connected disabilities.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).

In the present case, although the veteran is in receipt of 
nonservice-connected pension for a number of disabilities, no 
disabilities have been service-connected.  Therefore, the 
veteran does not meet the threshold criteria for 
consideration of a TDIU rating, and his claim must be denied. 


ORDER

New and material evidence, having been received, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened.

Entitlement to service connection for arthritis, lumbar spine 
is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


